STOGSDILL V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-119-CR





CARA DAWN STOGSDILL	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 43
RD
  DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1)


------------

In a single issue, appellant Cara Dawn Stogsdill (“Stogsdill”) appeals her conviction of possession of a controlled substance, namely methamphetamine, in the amount less than one gram, arguing
 that the trial court erred in overruling her motion to suppress evidence because it was obtained through an unlawful search and seizure.  We affirm.

We need not address the merits of Stogsdill’s issue because it has been waived. 
 It is well-settled that when a pre-trial motion to suppress evidence is overruled, the accused need not subsequently object to the admission of the same evidence at trial in order to preserve error. 
 Williams v. State
, 834 S.W.2d 502, 507 (Tex. App.—Fort Worth 1992, pet. ref’d.).  However, when the accused affirmatively asserts during trial that she has “no objection” to the admission of the evidence complained of, she waives any error in the admission of the evidence despite the earlier adverse ruling.  
See Jones v. State
, 962 S.W.2d 158, 167 (Tex. App.—Fort Worth 1998, no pet.).

Before trial, Stogsdill’s counsel made an oral motion to suppress all the physical evidence seized during a search of Stogsdill’s vehicle on the night she was arrested.  After a hearing, the trial court denied the motion.  When the State introduced the same evidence during the guilt/innocence phase, Stogsdill’s counsel stated that he had “no objection.”  Therefore, Stogsdill has waived her right to complain on appeal about the evidence’s admissibility. 
 See id
. 
 We overrule Stogsdill’s sole issue.
  Having overruled Stogsdill’s sole point, we affirm the trial court’s judgment.















BOB MCCOY

JUSTICE



PANEL B:	DAUPHINOT, HOLMAN, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: June 17, 2004

FOOTNOTES
1:Tex. R. App. P.
 47.4.